DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 27 is objected to because of the following informalities: 
The phrase “between a lower cooking position and an upper access position” should read “between a lower cooking position and an upper access position,”
 Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“a biasing arrangement that provides an upward force sufficient to move the upper cooking plate” in claim 1;
“the biasing assembly configured to apply, over at least part of the movement range, a second rotational torque in a second direction about the first pivot axis” in claim 21;
“the biasing assembly is configured such that, as the upper cooking plate is manually moved from the lower cooking position toward the upper access position, one the upper cooking plate reaches a set raised location between the lower cooking position and the upper access position, the rotational bias provides a force sufficient to move the upper cooking plate up to the upper access position” in claim 27
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Para.[0022] discloses a biasing assembly 50 includes a lower linkage 52 and upper linkage 54; wherein lower linkage 52 comprises spring 58, caps 62 and 64, upper linkage 54 comprises  two side-by-side pitman arms 66.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

In light of the specification, the term “break over point” in claim 21 is understood to be: a certain position that is defined by a set degrees of pivot above the lower cooking position and achieved by one or more of the linkages; according to para.[0030]-[0031] “With respect to the break over point discussed above, it is recognized that the exact position of the break over point can vary as needed for a given application, or based upon desires of particular operators, and that simply varying the particular relative size and orientation of one or more of the linkages can be used to achieve desired break over points. For example, referring to FIGS. 10A and 10B, a slight change, in the orientation of the hex opening in the pitman arm can be used to vary the break over point, where pitman arm 66-1 includes a hex opening 67-1 offset at 82.5 degrees from the axis of the arm, and pitman arm 66-2 includes a hex opening 67-2 offset at 77.5 degrees from the axis of the arm. Numerous other configurations (e.g., offset angles) could be applied depending upon desired break over point. Referring again to FIG. 7, where a relative angle Θ between the arm assembly 14 and vertical (here represented by axis 160 that happens to pass through both pivot axis 40 and pivot axis 72) is defined by an elongated axis 162 of the arm assembly frame 16 passing through the pivot point 40, it is generally contemplated that be break over point may be defined by an angle Θ in the range of between about 110 degrees and about 130 degrees (e.g., between about 115 degrees and about 125 degrees). However, other break over points are contemplated and possible. Moreover, as another basis for comparison, the break over point may simply a raised location with a set degree of pivot (e.g., in a range of about 10 to 30 degrees, such as about 15 to 25 degrees) above the lowered cooking position.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 7,  recited limitation "the lower link" in line 1.  There is insufficient antecedent basis for this limitation in the claim. In addition, the term “the lower link” is indefinite because it is unclear what “the lower link” is, since claims 6 and 1 do not disclose “the lower link”. 
In light of the specification and best understanding of the invention, the term “the lower link" will be interpreted to “the first link".

Regarding claim 21, the limitation “the upper cooking position” is insufficient antecedent basis for this limitation in the claim.
“the upper cooking position” will be interpreted to be the upper accession position.

Regarding claims 22-26, the claims are rejected due to their dependency on indefinite claims as shown above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10-11, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gulkanat (US 2010/0186601) (cited in IDS).

    PNG
    media_image1.png
    477
    551
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    328
    557
    media_image2.png
    Greyscale

Regarding claim 1, Gulkanat teaches a griddle apparatus (See figs.1-3), comprising: 
a lower cooking plate (Griddle plate 30); and 
an upper cooking plate (Griddle plate 22), the upper cooking plate (Griddle plate 30) mounted for movement relative to the lower cooking plate (Griddle plate 30) between a lower cooking position and an upper access position (See figs.4-5, griddle plate 22 is capable to move between a lower cooking position and an upper access position) by a biasing arrangement (Biasing mechanism 50) that provides an upward force sufficient to move the upper cooking plate (Griddle plate 30) up to the upper access position once the upper [Examiner's note: This is an intended use of the biasing arrangement. The biasing mechanism of Gulkanat is capable to perform the claimed function, such as operator can manually move the griddle plate to a raised location that is extremely close to the upper access position, then the biasing mechanism would move the griddle plated to the upper access position by the spring of the biasing mechanism ; see para.[0024]].

    PNG
    media_image3.png
    432
    413
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    516
    421
    media_image4.png
    Greyscale

Regarding claim 2, Gulkanat teaches the upper cooking plate (Griddle plate 22) is mounted for pivotal movement between the lower cooking position and the upper access position (See figs. 2-3 and abstract “The upper griddle mechanism includes an upright mount column portion and an arm portion pivotally connected to the mount column portion, the arm portion including an upper griddle plate. The arm portion is pivotally movable relative to the mount column portion between a lowered cooking position and a raised non-cooking position.”), and the set raised location is defined by a set degree of pivot from the lower cooking position toward the upper access position (See fig.2, the set raised location is positioned between the lower cooking position and the upper access position.).

Regarding claim 3, Gulkanat teaches the biasing arrangement (Biasing mechanism 50) comprises a linkage arrangement with a lower linkage (LL, which is the connection between pin 70 and pin 58; See the annotation of fig.4B) and an upper linkage (UL, which is the connection between pin 70 and pin 86; See the annotation of fig.4B), a lower end of the lower linkage pivots about a first fixed pivot axis (The axis defined by pins 58), an upper end of the upper linkage pivots about a second fixed pivot axis (Pivot axis 90, defined by pin 86), a lower end of the upper linkage (UL) and an upper end of the lower linkage (LL) both pivot about an intermediate pivot axis (The axis defined by pivot pins 70) that moves (See figs,4, 5 and 7).

Regarding claim 4, Gulkanat teaches a length of the upper linkage is fixed, and a length of the lower linkage varies as the intermediate pivot axis moves (See figs 4-5; The length between pin 70 and pin 86 is fixed, and the length between pin 70 and 58 is changed as the mechanism moves with respect to pivot axis.).

    PNG
    media_image5.png
    559
    566
    media_image5.png
    Greyscale

Regarding claim 5, Gulkanat teaches the lower linkage (LL) comprises at least one compression spring (Springs 74) disposed about a telescoping guide shaft assembly (Rods 64).

Regarding claim 6, Gulkanat teaches the biasing arrangement (Biasing mechanism 50) comprises a biasing linkage system having a lower fixed pivot axis (The axis defined by pins 58), an upper fixed pivot axis (Pivot axis 90, defined by pin 86), a first link (LL, which is the connection between pin 70 and pin 58; See the annotation of fig.4B) having a lower end connected to the lower fixed pivot axis (The axis defined by pins 58), a second link (UL, which is the connection between pin 70 and pin 86; See the annotation of fig.4B) having a lower end pivotally connected to an upper end of the first link (LL) at an intermediate pivot axis (The axis defined by pivot pins 70), the second link (UL) having an upper end connected to the upper fixed pivot axis, the intermediate pivot axis (The axis defined by pivot pins 70) moves during raising and lowering of the upper plate (Griddle plate 22) (See figs,4, 5 and 7).

Regarding claim 7, Gulkanat teaches the lower link (LL) is formed by a spring assembly (Springs 74) a length of which varies during raising and lowering of the upper plate (See figs.4-5).

Regarding claim 10, Gulkanat teaches the biasing arrangement (Biasing mechanism 50) holds the upper plate (Griddle plate 22) in the upper access position (See fig.2, biasing mechanism 50 does not have any locking arrangement).

Regarding claim 11, Gulkanat teaches the upper griddle plate (Griddle plate 22) is pivotally connected to a control box housing (Upright mount column 12), which in turn is connected to one or more pivoting arms (Arm 14) that enable movement between the lower cooking position and the upper access position (See figs, arm 14 enables the movement between two positions).

Regarding claim 27, Gulkanat teaches a griddle apparatus(See figs.1-3), comprising: 
a lower cooking plate (Griddle plate 30); and 
an upper cooking plate (Griddle plate 22), the upper cooking plate (Griddle plate 30) mounted for pivoting movement, relative to the lower cooking plate (Griddle plate 30) and about a pivot axis(Pivot axis 90, defined by pin 86), between a lower cooking position and an upper access position (See figs.4-5, griddle plate 22 is capable to move between a lower cooking position and an upper access position) 
a biasing assembly (Biasing mechanism 50) including at least one spring (Springs 74), wherein the biasing assembly (Biasing mechanism 50) is connected to provide a rotational bias on the upper cooking plate (Griddle plate 22), wherein the biasing assembly (Biasing mechanism 50) is configured such that, as the upper cooking plate (Griddle plate 22) is manually moved from the lower cooking position toward the upper access position (operator can move the griddle plate 22 from the lower cooking position to a upper access position), one the upper cooking plate reaches a set raised location between the lower cooking position and the upper access position, the rotational bias provides a force sufficient to move the upper cooking plate up to the upper access position [Examiner's note: This is an intended use of the biasing arrangement. The biasing mechanism of Gulkanat is capable to perform the claimed function, such as operator can manually move the griddle plate to a raised location that is extremely close to the upper access position, then the biasing mechanism would move the griddle plated to the upper access position by the spring of the biasing mechanism ; see para.[0024]].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gulkanat in view of Yu (US 2009/0145304) (cited in IDS).
Regarding claim 8, Gulkanat teaches the upper cooking plate (Griddle plate 22) is mounted for pivotal movement between the lower cooking position and the upper access position by at least one pivoting arm (Arm 14) (See figs.2-3). 
Gulkanat does not explicitly teach the pivoting arm has a keyed, non-circular opening fitted on to a similarly shaped keyed, non-circular portion of a pivot shaft assembly.
However, Yu teaches in the same field of endeavor of a griddle apparatus comprising a  pivoting arm (Upper shell 1 and hinge mechanisms 5) has a keyed, non-circular opening (Groove 511) fitted on to a similarly shaped keyed, non-circular portion (Raised part 531) of a pivot shaft assembly.
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the structure of the pivoting arm of Gulkanat with arms have a keyed matched with a non-circular opening as taught by Yu, in order to provide a conventional connection between two structures, since a simple substitution of one known element for another or obtain predictable result involves only routine skill in the art (MPEP 2143).

    PNG
    media_image6.png
    261
    367
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    442
    406
    media_image7.png
    Greyscale

Regarding claim 9, Gulkanat teaches the biasing arrangement (Biasing mechanism 50) comprises a biasing linkage system having an upper link (UL, which is the connection between pin 70 and pin 86; See the annotation of fig.4B) 
Gulkanat does not explicitly teach an upper link connected to rotate the non-circular pivot shaft assembly, the upper link having a keyed, non-circular opening fitted on to a similarly shaped keyed, non-circular portion of the pivot shaft assembly.
However, Yu teaches in the same field of endeavor of a griddle apparatus comprising an upper link (UL’; see the annotation of fig.2) connected to rotate the non-(Groove 511 and Raised part 531), the upper link (UL’) having a keyed, non-circular opening (Groove 511) fitted on to a similarly shaped keyed, non-circular portion (Raised part 531) of the pivot shaft assembly.
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the structure of the pivoting arm of Gulkanat with arms have a keyed matched with a non-circular opening as taught by Yu, in order to provide a conventional connection between two structures, since a simple substitution of one known element for another or obtain predictable result involves only routine skill in the art (MPEP 2143).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gulkanat in view of Dickson (US 5,341,727) (cited in IDS).
Regarding claim 12, Gulkanat teaches all limitations as set forth in claim 1, but does not explicitly teach the biasing arrangement also provides a downward force to the upper cooking plate when in the lower cooking position.
However, Dickson teaches in the same field of endeavor of a griddle apparatus comprising a biasing arrangement (BA’’; see the annotation of fig.1) also provides a downward force to the upper cooking plate (Platens 43A) when in the lower cooking position (See fig.3-5; the spring 92 creates a downward force to the upper cooking plate when in the cooking position.).

    PNG
    media_image8.png
    485
    530
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the biasing arrangement of Gulkanat with a biasing arrangement with spring to control the force placed on the food as taught by Dickson, in order to maintain intimate contact with the food to avoid without excessively compressing soft foods and to increase the speed of cooking (col.1, line 38-col.2, line 20 of Dickson)
 	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-12 and 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,806,297 B2 Although the claims at issue are not identical, they are not patentably distinct from each other, because the claimed subject matter of the present application and the subject matter of the U.S. Patent No. 10,806,297 B2 are substantially the same.

Present Application 17/005,861
U.S. Patent No. 10,806,297 B2
1. A griddle apparatus, comprising:
a lower cooking plate; and
an upper cooking plate, the upper cooking plate mounted for movement relative to the lower cooking plate between a lower cooking position and an upper access position by a biasing arrangement that provides an upward force sufficient to move the upper cooking plate up to the upper access position once the upper cooking plate has been manually moved to a set raised location between the lower cooking position and the upper access position.



3. The griddle apparatus of claim 1 wherein the biasing arrangement comprises a linkage arrangement with a lower linkage and an upper linkage, a lower end of the lower linkage pivots about a first fixed pivot axis, an upper end of the upper linkage pivots about a second fixed pivot axis, a lower end of the upper linkage and an upper end of the lower linkage both pivot about an intermediate pivot axis that moves.

4. The griddle apparatus of claim 3 wherein a length of the upper linkage is 

5. The griddle apparatus of claim 4 wherein the lower linkage comprises at least one compression spring disposed about a telescoping guide shaft assembly.

6. The griddle apparatus of claim 1 wherein the biasing arrangement comprises a biasing linkage system having a lower fixed pivot axis, an upper fixed pivot axis, a first link having a lower end connected to the lower fixed pivot axis, a second link having a lower end pivotally connected to an upper end of the first link at an intermediate pivot axis, the second link having an upper end connected to the upper fixed pivot axis, the intermediate pivot axis moves during raising and lowering of the upper plate.

7. The griddle apparatus of claim 6 wherein the lower link is formed by a spring assembly a length of which varies during raising and lowering of the upper plate.

8. The griddle apparatus of claim 1 wherein the upper cooking plate is mounted for pivotal movement between the lower cooking position and the upper access position by at least one pivoting arm, wherein the pivoting arm has a keyed, non-circular opening fitted on to a similarly shaped keyed, non-circular portion of a pivot shaft assembly.

9. The griddle apparatus of claim 8 wherein the biasing arrangement comprises a biasing linkage system having an upper link connected to rotate the non-circular pivot shaft assembly, the upper link having a keyed, non-circular 

10. The griddle apparatus of claim 1 wherein the biasing arrangement holds the upper plate in the upper access position without requiring any locking arrangement.

11. The griddle apparatus of claim 1 wherein the upper griddle plate is pivotally connected to a control box housing, which in turn is connected to one or more pivoting arms that enable movement between the lower cooking position and the upper access position.

12. The griddle apparatus of claim 1 wherein the biasing arrangement also provides a downward force to the upper cooking plate when in the lower cooking position.

21. A griddle apparatus, comprising:
a lower cooking plate; and
an upper cooking plate, the upper cooking plate mounted for pivoting movement, relative to the lower cooking plate and about a first pivot axis, over a movement range between a lower cooking position and an upper access position, wherein, over the movement range, a weight of the upper cooking plate applies a first rotational torque in a first direction about the first pivot axis urging the upper cooking plate down toward the lower cooking position;
a biasing assembly connected to bias the upper cooking plate, the biasing assembly configured to apply, over at least part of the movement range, a second rotational torque in a second direction about the first pivot axis, the second rotational torque urging the upper cooking plate up toward the upper 

22. The griddle apparatus of claim 21 wherein the break over point is defined by a set degree of pivot from the lower cooking position toward the upper access position.

23. The griddle apparatus of claim 21 wherein the first pivot axis is fixed, wherein the biasing assembly comprises a linkage arrangement with a lower linkage and an upper linkage, wherein a lower end of the lower linkage pivots about a second fixed pivot axis, wherein an upper end of the upper linkage pivots about the first pivot axis, wherein a lower end of the upper linkage and an upper end of the lower linkage both pivot about an intermediate pivot axis that moves.

24. The griddle apparatus of claim 23 wherein a length of the upper linkage is fixed, and a length of the lower linkage varies as the intermediate pivot axis moves.

25. The griddle apparatus of claim 24 wherein the lower linkage comprises at least one compression spring disposed 

26. The griddle apparatus of claim 21 wherein the second rotational torque is sufficient to hold the upper cooking plate in the upper access position without requiring any locking arrangement.

27. A griddle apparatus, comprising:
a lower cooking plate; and
an upper cooking plate, the upper cooking plate mounted for pivoting movement, relative to the lower cooking plate and about a pivot axis, between a lower cooking position and an upper access position
a biasing assembly including at least one spring, wherein the biasing assembly is connected to provide a rotational bias on the upper cooking plate, wherein the biasing assembly is configured such that, as the upper cooking plate is manually 

a support column;
an arm assembly pivotally connected to the support column for pivot about a first fixed pivot axis, the arm assembly carrying a griddle plate;
wherein a linkage arrangement is provided within the support column and includes a lower linkage and an upper linkage, the lower linkage including at least one spring, a lower end of the lower linkage pivots about a second fixed pivot axis, an upper end of the upper linkage pivots about the first fixed pivot axis, a lower end of the upper linkage and an upper end of the lower linkage both pivot 

2. The griddle mechanism of claim 1 wherein a length of the upper linkage is fixed, and a length of the lower linkage 

3. The griddle mechanism of claim 2 wherein the the at least one spring is at least one compression spring that is disposed about a telescoping guide shaft assembly of the lower linkage.

4. The griddle mechanism of claim 2 wherein the upper linkage is keyed to a pivot shaft assembly at the first fixed pivot axis, and the arm assembly is also keyed to the pivot shaft assembly.

5. The griddle mechanism of claim 2 wherein the at least one spring exerts a biasing force toward the intermediate pivot axis, the upper linkage applies the biasing force as a torque about the first fixed pivot axis, and a length of a lever arm converting the biasing force into the 

6. A griddle mechanism, comprising:
a support column;
an arm assembly pivotally connected to the support column for pivot about a first fixed pivot axis between a raised non-cooking position and a lowered cooking position, the arm assembly carrying a griddle plate;
wherein a biased linkage arrangement is provided within the support column and connected to the arm assembly, and the biased linkage arrangement includes a lower linkage and an upper linkage pivotally connected to each other at a moving pivot axis, where the lower linkage comprises a biasing member exerting a biasing force toward the moving pivot axis so as to cause the upper linkage to exert a rotational force about the first fixed pivot axis that urges 

7. The griddle mechanism of claim 6 wherein a lower end of the lower linkage pivots about a second fixed pivot axis, an upper end of the upper linkage pivots about the first fixed pivot axis.

8. The griddle mechanism of claim 6 wherein the lower linkage and upper linkage are sized and positioned such that the rotational force varies, and at a set pivot location of the arm assembly between the lowered cooking position and the raised non-cooking position, the rotational force becomes sufficient to hold 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHRIS Q LIU/           Examiner, Art Unit 3761